     Case 3:19-cv-00043-SMR-HCA Document 158 Filed 02/12/21 Page 1 of 6




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF IOWA
                                 DAVENPORT DIVISION


 ALTOVESE WILLIAMS, individually, and Civil No. 3:19-cv-43
 as Administrator of the Estate of Marquis
 Jones, and as next of Friend for Minors
 B.B.D., M.R.J., Jr., D.K.J., M.R.J. III, and
 M.R.H.,

                Plaintiffs,                          DEFENDANTS’ MOTION TO STAY
                                                     LITIGATION AND TRIAL PENDING
         vs.                                                    APPEAL

 CITY OF BURLINGTON and CHRIS
 CHIPREZ,

                Defendants.


       COME NOW Defendants, City of Burlington and Officer Christopher Chiprez, by and

through their attorneys, Betty, Neuman & McMahon, P.L.C., and respectfully request the Court,

pursuant to Federal Rules of Appellate Procedure 8, enter an Order staying litigation in this matter

pending the resolution of the Defendants’ appeal to the United States Court of Appeals for the

Eighth Circuit. In support of said motion, the Defendants state:

                              STATEMENT OF RELEVANT FACTS

       1.      Plaintiffs filed the above-captioned lawsuit on May 30, 2019. [Docket #1].

       2.      This matter arises from an officer involved fatal shooting between Defendant

Officer Christopher Chiprez (“Officer Chiprez”) and decedent, Marquis Jones (“Jones”) on

October 1, 2017 in Burlington, Iowa.

       3.      Plaintiffs sought and were granted leave to file a Second Amended and Substituted

Complaint in this matter. [Docket #85]. The Second Amended Complaint contained the following

counts at issue in the appeal:

                                                 1
     Case 3:19-cv-00043-SMR-HCA Document 158 Filed 02/12/21 Page 2 of 6




                (a) Count I – Use of Excessive Force in violation of the Fourth

                   Amendment to the U.S. constitution/42 U.S.C. § 1983 and

                   Article I, Section 8 of the Iowa constitution, against Defendants

                   City of Burlington and Officer Chiprez;

                (b) Count III – Unreasonable Seizure/Arrest in violation of the

                   Fourth Amendment to the U.S. Constitution/42 U.S.C. § 1983

                   and Article I, Section 8 of the Iowa Constitution, against

                   Defendants City of Burlington and Officer Chiprez.

       4.       On October 23, 2020, the Defendants filed a Motion for Summary Judgment.

[Docket #92].

       5.       The Defendants raised qualified immunity as a defense and asserted in the summary

judgment motion that it was immune from suit for Counts I and III because of qualified immunity.

       6.       On January 29, 2021, the Court entered an Order on summary judgment and denied

the Defendants’ Motion for Summary Judgment under Counts I and III finding “Defendants are

not entitled to immunity” for the federal and state constitutional claims. [Order on Motion for

Summary Judgment Docket #145, p. 19-21].

       7.       On February 12, 2021, the Defendants filed their Notice of Appeal from this Court’s

Order of January 29, 2021. [Notice of Appeal, attached hereto].

       8.       This matter is currently scheduled to proceed to trial beginning on March 1, 2021.




                                                 2
     Case 3:19-cv-00043-SMR-HCA Document 158 Filed 02/12/21 Page 3 of 6




                                    LEGAL CONTENTIONS

       I.      THE DISTRICT COURT SHOULD STAY THIS LITIGATION AND
               TRIAL DURING THE PENDENCY OF THE APPEAL TO THE COURT
               OF APPEALS

       “Although 28 U.S.C. § 1291 vests the courts of appeals with jurisdiction over appeals

only from ‘final decisions’ of the district courts, ‘a decision final’ within the meaning of § 1291

does not necessarily mean the last order possible to be made in a case”. Mitchell v. Forsyth,

472 U.S. 511, 524, 105 S.Ct. 2806, 86 L.Ed. 2d 411 (1985) (citing Gillespie v. United States

Steel Corp., 379 U.S. 148, 152 (1964)). “Thus a decision of a district court is appealable if it

falls within that small class which finally determine claims of right separable from, and

collateral to, rights asserted in the action, too important to be denied review and too independent

of the cause itself to require that appellate consideration be deferred until the whole case is

adjudicated”. Id. (citing Cohen v. Beneficial Industrial Loan Corp., 337 U.S. 541, 546, 69 S.Ct.

1221, 93 L.Ed. 1528 (1949)).

       The federal courts have held that among this small class of immediately reviewable

interlocutory orders are denials of qualified immunity. “The conception animating the

qualified immunity doctrine. . . is that ‘where an official’s duties legitimately require action in

which clearly established rights are not implicated, the public interest may be better served by

action taken with independence and without fear of consequences”. Id. at 525. (citations

omitted). The “consequences” are “not limited to liability for money damages; they also

include the general costs of subjecting officials to the risks of trial. . .”. Id. “The entitlement is

an immunity from suit rather than a mere defense to liability; and like an absolute immunity, it is

effectively lost if a case is erroneously permitted to go to trial”. Id. at 526. “Accordingly, the

reasoning that underlies the immediate appealability of an order denying absolute immunity



                                                  3
        Case 3:19-cv-00043-SMR-HCA Document 158 Filed 02/12/21 Page 4 of 6




 indicates. . . that the denial of qualified immunity should be similarly appealable. . .”. Id. at

 527.

         “. . . the trial judge may rule only that if the facts are as asserted by
         the plaintiff, the defendant is not immune. At trial, the plaintiff may
         not succeed in proving his version of the facts, and the defendant
         may thus escape liability. Even so, the court’s denial of summary
         judgment finally and conclusively determined the defendant’s claim
         of right not to stand trial on the plaintiff’s allegations, and because
         “[there] are simply no further steps that can be taken in the District
         Court to avoid the trial the defendant maintains is barred” it is
         apparent that “Cohen’s threshold requirement of a fully
         consummated decision is satisfied” in such a case.”

Id. (citing Abney v. United States, 431 U.S. 651, 659, 97 S. Ct. 2034, 52 L.Ed. 651 (1977)).

         Accordingly, “…a district court’s denial of a claim of qualified immunity, to the extent

that it turns on an issue of law, is an appealable final decision within the meaning of 28 U.S.C. §

1291 notwithstanding the absence of a final judgment”. Id. at 530; see also Mallak v City of

Baxter, 823 F.3d 441, 445 (8th Cir. 2016) (holding “an order denying qualified immunity can be

immediately appealable despite the fact that it is interlocutory”).

         The best interests of justice maintain that the Court should stay the underlying litigation

and trial pending final resolution of Defendants’ appeal regarding qualified immunity. Such

immunity is effectively lost and destroyed if trial were to proceed before final determination.

Moreover, “[a] federal district court and a federal court of appeals should not attempt to assert

jurisdiction over a case simultaneously”. Griggs v. Provident Consumer Disc. Co., 459 U.S. 56,

58 (1982). Filing a notice of appeal has been found to be “an event of jurisdictional

significance” as it “confers jurisdiction on the court of appeals and divests the district court of its

control over those aspects of the case involved in the appeal”. Id.




                                                    4
     Case 3:19-cv-00043-SMR-HCA Document 158 Filed 02/12/21 Page 5 of 6




                                         CONCLUSION

       Following the Cross- Motions for Summary Judgment, the sole remaining claims in this

matter are whether Officer Chiprez used excessive force toward the decedent and whether the

Plaintiffs are entitled to damages, including loss of consortium. The damage issues are

inextricably linked with the constitutional and immunity claims at issue in the appeal, and, this

case, in its entirety should be stayed pending resolution of this appeal.

       WHEREFORE, Defendants, City of Burlington and Chris Chiprez, respectfully request

the Court GRANT this Motion for Stay, enter an Order staying all further matters, litigation and

trial in this Court pending resolution of the appeal, and for such other and further relief the Court

deems equitable and just.

                                              BETTY, NEUMAN & McMAHON, P.L.C.

                                              By:     /s/ Martha L. Shaff
                                                      Martha L. Shaff                 #AT0007215

                                              By:     /s/ Amanda M. Richards
                                                      Amanda M. Richards              #AT0006646

                                              By:     /s/ Brandon W. Lobberecht
                                                      Brandon W. Lobberecht           #AT0011918
                                              1900 East 54th Street
                                              Davenport, IA 52807-2708
                                              T: 563-326-4491
                                              F: 563-326-4498
                                              E: martha.shaff@bettylawfirm.com
                                                 amanda.richards@bettylawfirm.com
                                                 brandon.lobberecht@bettylawfirm.com

                                              ATTORNEYS FOR DEFENDANTS, CITY OF
                                              BURLINGTON and CHRIS CHIPREZ




                                                  5
      Case 3:19-cv-00043-SMR-HCA Document 158 Filed 02/12/21 Page 6 of 6




                CERTIFICATE OF SERVICE FOR ELECTRONIC FILINGS

        I hereby certify that on      February 12, 2021           , I electronically filed the

foregoing document with the Clerk of Court using the ECF system and a true copy of the foregoing

was served electronically upon the following:

David A. O’Brien                                Andrew L. Mahoney
Dave O’Brien Law                                Crowley & Prill
1500 Center Street NE                           3012 Division Street
Cedar Rapids, IA 52402                          Burlington, IA 52601
T: 319-861-3001                                 T: 319-753-1330
F: 319-861-3007                                 F: 319-752-3934
E: dave@daveobrienlaw.com                       E: amahoney@cbp-lawyers.com

Nicholas Rowley                                 Haytham Faraj
Matt Reilly                                     Law Offices of Haytham Faraj
Trial Lawyers For Justice, P.C.                 1935 W. Belmont Avenue
421 W. Water St.                                Chicago, IL 60657
Floor 3                                         T: 312-635-0800
Decorah, IA 52101                               F: 312-896-5185
T: 563 -382-5071                                E: haytham@farajlaw.com
F: 888- 801-3616
E: Nick@tl4j.com
   matt@tl4j.com

                                  ATTORNEYS FOR PLAINTIFFS


                                                                  /s/ Martha L Shaff




                                                6
